Citation Nr: 1442725	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO. 10-26 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an effective date prior to August 22, 2005 for service connection for rhinitis.

2. Entitlement to an initial compensable rating for service-connected rhinitis. 

3. Entitlement to service connection for sleep apnea, to include as secondary to service-connected rhinitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has not indicated that his service connected disabilities prevent him from obtaining or maintaining gainful employment. Therefore, the issue of TDIU has not been raised by the record.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in December 2012. A transcript of the hearing is associated with the Veteran's electronic claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to an increased rating for rhinitis and service connection for sleep apnea, to include as secondary to rhinitis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran's original claim for entitlement to service connection for rhinitis arose from a March 2003 claim, more than one year after his separation from service, and entitlement to service connection was denied by the RO in a May 2003 rating decision. The Veteran filed a notice of disagreement and a statement of the case was issued in February 2004. The Veteran did not submit a substantive appeal within the appellate period, and the statement of the case became final in May 2004.

2. The Veteran submitted a statement that the RO accepted as a petition to reopen the previously denied claim of service connection for rhinitis on August 22, 2005, and in an August 2008 rating decision service connection for rhinitis was reopened and granted. The RO assigned a noncompensable rating for rhinitis effective August 22, 2005.

3. Prior to the August 2005 claim, there were no pending requests for service connection that remained unadjudicated, and no appeals or new and material evidence were submitted during the applicable appellate periods.


CONCLUSION OF LAW

The criteria for an effective date prior August 22, 2005 for the award of service connection for rhinitis have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.114, 3.155, 3.156, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).
A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initially assigned effective date following the grant of service connection. Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or AVLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the AVLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.


B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, a medical opinion or examination is not necessary to determine whether the Veteran is entitled to an earlier effective date, and therefore VA had no duty to obtain one.

Since VA has obtained all relevant identified records and a medical examination is not required to make a decision on the claim, given that the relevant question for the Board is the date of claim, the Board finds that VA's duty to assist in this case is satisfied.

II. Merits of the Claim

Generally, the effective date for an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service. Otherwise, the effective date is the later of the date of receipt of claim or the date of entitlement to service connection arose. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2). In cases where service connection was granted on the basis of new and material evidence following a prior disallowance, the effective date is the later of the date of receipt of the application to reopen or the date entitlement arose. See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(2).

The effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA. Lalonde v. West, 12 Vet. App. 377, 382 (1999). Further, where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date the VA received the particular application for which the benefits were granted. Washington v. Gober, 10 Vet. App. 391 (1997).

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p). An informal claim is any communication or action indicating an intent to apply for one or more benefits. 38 C.F.R. § 3.155(a). VA must look to all communications from a claimant that may be interpreted as applications or claims-formal and informal-for benefits and is required to identify and act on informal claims for benefits. Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a). The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105(b)-(c); 38 C.F.R. §§ 3.160(d), 20.201, 20.302(a). Additionally, a rating decision will not become final if the Veteran submits new and material evidence within the one year appellate period. See 38 C.F.R. § 3.156(a)-(b).

The Veteran contends he is entitled to an effective date earlier than August 22, 2005 for the grant of service connection for rhinitis. The preponderance of the evidence is against a finding that an earlier effective date for any of the three claims is warranted in this case.

The Veteran submitted a statement on August 22, 2005, which the RO treated as a petition to reopen his previously denied claim for service connection for rhinitis. The claim was reopened and service connection granted in an August 2008 rating decision. As service connection was granted based on the reopening of a claim, the appropriate effective date is the date of his petition to reopen his claim, which is December 28, 2009. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2); Washington, 10 Vet. App. 391.

The Board finds there are no unadjudicated applications for service connection, unaddressed notices of disagreement, or new and material evidence prior to the Veteran's August 2005 application to reopen. The Veteran's claim for service connection for rhinitis initially arose from a March 2003 claim, and was denied in a May 2003 rating decision as the Veteran did not have a diagnosis of rhinitis. The Veteran filed a timely notice of disagreement, and a statement of the case was issued in February 2004 confirming and continuing the denial of service connection based on the fact there was no evidence of an in-service event, injury or disease or a nexus between rhinitis and service. 

The Veteran then submitted an August 2005 statement indicating he wanted to continue his appeal of the issue of service connection for rhinitis. However, this statement was not received within 60 days of the issuance of the statement of the case or within one year of the issuance of the rating decision. There is no evidence of a substantive appeal or any other statements from the Veteran or his representative indicating an intent to appeal the February 2004 statement of the case. The Board notes that a claims log from the Texas Veteran's Commission was also associated with the August 2005 statement. However, this log only reflects that a substantive appeal was submitted in June 2004. Ignoring the fact that, as stated above, there is no evidence of a formal substantive appeal or any statements indicating a desire to appeal the February 2004 statement of the case filed within the appellate period, a substantive appeal filed in June 2004 would still have been untimely, as the applicable appellate period for the February 2004 statement of the case ended on May 12, 2004. Therefore, the appeal was not timely, and the RO accepted the Veteran's statement as a petition to reopen. 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Board notes that following the issuance of the February 2004 statement of the case, new VA treatment records were associated with the claims file. However, it is unclear on what date the records were included in the file, as the records are not date stamped. However, the records do indicate that they were printed in March 2004, which is within the applicable 60 day appellate period following the February 2004 statement of the case. In providing the benefit of the doubt to the Veteran, the Board will use the March 2004 print date as the date the records were associated with the claims file. As additional evidence was submitted during the applicable appellate period, the Board must determine whether that evidence was new and material, and thus prevented the February 2004 statement of the case from becoming final. 38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id.

In looking at the medical records printed in March 2004, the records reflect several notations that the Veteran had a diagnosis of rhinitis, including in August 2003, September 2003, and December 2003. However, the records are silent for any indication of an in-service event, injury or disease, or that the Veteran's rhinitis was related to his active duty service. While the May 2003 rating decision denied service connection based on a lack of a diagnosis, such a diagnosis was conceded in the statement of the case, and the denial was continued based on a lack of an in-service event, injury, or disease and a nexus. Thus, while the VA treatment records are new as they were not considered by agency decision makers in the statement of the case, the evidence is not material as it does not relate to the unestablished facts of an in-service event injury or disease or a nexus between the disability and service. 38 C.F.R. § 3.156(a). No other evidence was submitted during the applicable appellate period. Therefore, as new and material evidence was not associated with the claims file during the applicable appellate period following the issuance of the statement of the case, the Board finds that the February 2004 statement of the case became final on Mary 12, 2004. 

The Board notes that following the February 2004 statement of the case, new service records were associated with the claims file in April 2008. However, these records consisted exclusively of the Veteran's personnel records, and did not contain any information concerning in-service incurrence of rhinitis or any other upper respiratory or sinus disabilities. As such, the new service records are not relevant to the Veteran's claim for service connection for rhinitis, and therefore the February 2004 statement of the case remains final. 38 C.F.R. § 3.156(c); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

The Veteran's initial claim was not filed within one year of his separation from service, and therefore, the day following his separation cannot serve as an effective date. 38 C.F.R. § 3.400(b)(ii)(b). However, even if it was, in cases involving a reopened claim the effective date cannot be earlier than the subsequent claim to reopen. 38 C.F.R. § 3.400(r), 3.400(q)(2); see Leonard v. Principi, 17 Vet. App. 447, 452 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); Flash v. Brown, 8 Vet. App. 332, 340 (1995).

Finally, the Board notes that the Veteran has not alleged clear and unmistakable error (CUE) with respect to the Mary 2003 rating decision initially denying service connection for rhinitis, which can also serve as a basis for earlier effective dates. Should the Veteran decide to file a CUE claim as to the May 2003 rating decision, CUE must be pled with specificity, including what the alleged error is, reasons as to why the result of the prior determination would have been manifestly different but for the alleged error, and the date of the decision being challenged. 38 U.S.C.A. § 5109A; Mindenhall v. Brown, 7 Vet. App. 271, 275 (1994); Fugo v. Brown, 6 Vet. App. 40, 44 (1993); 38 C.F.R. § 3.105(a); see also Phillips v. Brown, 10 Vet. App. 25 (1997).

Unfortunately, the Board is without authority to grant equitable relief. Rather, the Board is constrained to follow the specific provisions of law that govern the circumstances of this case and that are within the jurisdiction and authority of the Board to review. See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 390, 425 (1994). As there are no outstanding unadjudicated claims prior to the Veteran's August 22, 2005 claim to reopen, the Board finds that an effective date earlier than August 22, 2005, is not warranted in this case.


ORDER

Entitlement to an effective date prior to August 22, 2005 for service connection for rhinitis is denied.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). In this case, the Veteran indicated during his December 2012 hearing that his rhinitis had worsened since his July 2009 VA examination. As there is an allegation of an increase in severity of the Veteran's rhinitis since his last VA examination, the Board finds it must remand the claim for a new examination to determine the current severity of the disability. See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). In this case, the July 2009 VA examiner stated that the Veteran's sleep apnea was not caused by his service-connected rhinitis as medical literature was silent for any indication of a causal connection between the two. However, the examiner did not address whether the sleep apnea was aggravated beyond its natural progression by the rhinitis, and therefore the opinion is inadequate. See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013); Allen v. Brown, 7 Vet. App. 439 (1995). Further, the examiner did not address whether the Veteran's DDD was directly related to his active duty service. Thus, the claim must be remanded for a new VA examination.

While on remand, appropriate efforts must be made to obtain any records, whether VA or private, identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Make all appropriate efforts to obtain and associate with the claims file any further medical records (private and/or VA) identified and authorized for release by the Veteran, to include treatment records from the North Texas VA Healthcare System from July 2009 forward.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After completing the development listed above to the extent possible, schedule the Veteran for an examination with an appropriate medical professional to determine the current nature and severity of his service-connected rhinitis. The claims folder must be made available to the examiner in conjunction with the examination. All indicated studies should be performed.

The examiner should obtain a detailed clinical history from the Veteran. All pertinent pathology should be noted in the examination report.

3. After undertaking the development listed in Directive 1 to the extent possible, schedule the Veteran for a new VA examination with an appropriate medical professional in order to ascertain the nature and etiology of his sleep apnea. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Is it at least as likely as not (e.g., a 50 percent or greater probability) that sleep apnea was caused by the Veteran's service-connected rhinitis?

b) If the rhinitis did not cause the sleep apnea, is it at least as likely as not (e.g., a 50 percent or greater probability) that DDD was aggravated (permanently worsened beyond its natural progression) by the rhinitis?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of sleep apnea by the service-connected disability.

c) If the Veteran's sleep apnea is not caused or aggravated by rhinitis, is it at least as likely as not (e.g., a 50 percent or greater probability) that sleep apnea was otherwise incurred or aggravated in service?

A detailed rationale supporting the examiner's opinions should be provided.

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


